DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 are objected to because of the following informalities:  
In claim 1, line 5, the phrase --provided at at least-- should be replaced with the phrase --provided on at least--. 
In claim 1, line 20, the phrase --wherein the Sintering-- should be replaced with the phrase --wherein the sintering--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, and 16-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “thereby creating a main phase of grains from the first magnetic powder with a grain boundary phase in-between the grains” renders the claim indefinite. It is unclear where the grain boundary phase is located in relation to the main phase of grains, first magnetic powder, and second magnetic powder. 
Regarding claim 7, the phrase "preferably by at most 3 mm" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "preferably TM2≤TA" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the phrase "preferably by at most 3 mm" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the phrase "preferably TM2≤TA" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6, 8, 11-12, 16-20, and 22-24 are rejected based on their dependencies to rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 10-12, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2015/0099104 A1), hereinafter “Liang”, as cited in the IDS dated 01/02/20202, and further in view of Lee et al (US 2016/0104573 A1), hereinafter Lee. 
Regarding claim 1, Liang discloses a single sintered magnet having a concentration profile of heavy rare-earth (HRE) elements within a continuously sintered rare-earth (RE) magnet bulk (Abstract). Liang discloses that the magnet may be formed by introducing alternating layers of an HRE containing material and a magnetic powder into a mold (i.e., forming a pre-sintering body from a first magnetic powder and a second magnetic powder, pressing the layers into a green compact, and sintering the green compact to form a single, unitary magnet (i.e., a manufacturing method of a sintered magnet) (Abstract). Liang discloses in Fig 1A, a schematic of a layered magnet assembly having alternating layers of HRE containing material and RE containing material ([0008]). Liang discloses an RE magnetic powder 12 that is layered with an HRE element-containing material 14 ([0024]). As shown in Fig 1A, it can be seen that the HRE powder is provided in a plurality of reservoir zones of the pre-sintered body, wherein the HRE powder is surrounded from at least two opposite sides by the first RE magnetic powder (Fig 1A). Liang discloses rare-earth magnetic compositions include Re-Fe-B and Sm-Co compositions, wherein RE is a rare-earth element, such as Nd, Pr, Sm, Gd, or others (i.e., wherein the first magnetic powder has an R-T-B- structure, wherein R is at least one selected from the group consisting of Y, Ce, La, Pr, Nd, Sm, Eu and Gd, and T is one or more transition metal elements including Fe) ([0023]). Liang discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (i.e., wherein the second magnetic powder contains at least one heavy rare earth element) ([0024]). The temperature of the RE magnetic powder is higher than the melting temperature of the HRE magnetic powder by at least 20C. Liang discloses that the sintered magnet product 10 comprising the magnetic power 12 an HRE-containing 14 material may have a thickness of at least 6mm, in another embodiment at least 25mm (i.e., the pre-sintering body having a thickness of at least 6mm) ([0032]). Liang discloses a sintering temperature in the range of 80 to 1150C, which teaches the claimed limitation, “sintering the pre-sintering body at a temperature Ts being higher than the melting temperature TM2 of the second magnetic powder and lower than the melting temperature TM1 of the first magnetic powder, thereby creating a main phase of grains from the first magnetic powder with a grain boundary phase in-between the grains”. 
Liang is silent in regards to an annealing step as disclosed in part c) of instant Claim 1. However, Lee discloses a method for manufacturing an Nd-Fe-B based permanent magnet having an improved coercive force while reducing the amount of Dy used (Abstract). Lee discloses a method for manufacturing a permanent magnet comprising the steps of: preparing a powder including Nd, Fe, B, and Cu; preparing a shaped body by forming a specific magnetic field in the powder; sintering the shaped body at a specific sintering temperature; and subjecting the sintered, shaped body to annealing (Abstract). Lee discloses that after a sintering process, an annealing step may be conducted once or several times ([0047]). Lee discloses that the sintering temperature is 1040C to 1070C (Lee; 0067]). Lee discloses that after sintering, the first annealing temperature is between 700C and 850C for a period of 2 hours (Lee; [0067]). Lee discloses that in order to improve the coercive force of the Nd-Fe-B sintered magnet, post-sintering annealing is necessary ([0053])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the method of Liang by adding the additional post-sintering annealing step of Lee in order to improve the coercive force of the sintered magnet, as taught by Lee above ([0053]). 
Regarding claim 2, Liang modified by Lee discloses rare-earth magnetic compositions include Re-Fe-B and Sm-Co compositions, wherein RE is a rare-earth element, such as Nd, Pr, Sm, Gd, or others (i.e., wherein the R-T-B structure is a Nd-Fe-B structure) (Liang; [0023]). 
Regarding claim 3, Liang modified by Lee discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (i.e., wherein the least one heavy rare earth element comprises Dy or Tb) (Liang; [0024]).
Regarding claim 4, Liang modified by Lee discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (i.e., wherein the second magnetic powder is an eutectic or near-eutectic alloy) (Liang; [0024]).
Regarding claim 5, Liang modified by Lee discloses rare-earth magnetic compositions include Re-Fe-B and Sm-Co compositions, wherein RE is a rare-earth element, such as Nd, Pr, Sm, Gd, or others (Liang; [0023]). Liang discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (Liang; [0024]). The temperature of the RE magnetic powder is higher than the melting temperature of the HRE magnetic powder by at least 20C.
Regarding claim 6, Liang modified by Lee discloses in Fig 1A, a schematic of a layered magnet assembly having alternating layers of HRE containing material and RE containing material (Liang; [0008]). Liang modified by Lee discloses an RE magnetic powder 12 that is layered with an HRE element-containing material 14 (Liang; [0024]). As shown in Fig 1A, it can be seen that the HRE powder is provided in a plurality of reservoir zones of the pre-sintered body, wherein the HRE powder is surrounded from at least two opposite sides by the first RE magnetic powder (Liang; Fig 1A). 
Regarding claim 7, Liang modified by Lee discloses that the thickness of the HRE alloy layer may have a thickness of 25 to 250 µm (Liang; [0006]) and that the HRE layers may have a uniform thickness throughout or they may have varying thickness (Liang; [0024], Fig 1A). Liang modified by Lee discloses that the sintered magnet product 10 comprising the magnetic power 12 an HRE-containing 14 material may have a thickness of at least 6mm, in another embodiment at least 25mm (Liang; [0032]). Liang modified by Lee discloses that the number of layers and thickness of the HRE-containing material can vary depending on the desired overall thickness and coercivity properties of the  magnet (Liang; [0034]-[0037], Claims 13-14, Fig 1A). Liang modified by Lee discloses that the HRE layers are substantially evenly spaced and have similar or the same thicknesses (Liang; [0028]), which means the layers can be spaced at the minimum of 25 µm apart, which falls within the claimed range.  
Regarding claim 8, Liang modified by Lee discloses that the HRE layer can be the surface layer of the pre-sintered body as depicted by HRE layer 18 in Fig 1A (i.e., wherein at least one of the HRE reservoir zones is located at a depth of at least 3 mm from the nearest surface of the pre-sintering body (Liang; [0024], Fig. 1A). 
Regarding claim 10, Liang modified by Lee discloses that after a sintering process, an annealing step may be conducted once or several times (Lee; [0047]). Liang modified by Lee discloses that after sintering, the first annealing temperature is between 700C and 850C (Lee; [0067]), which satisfies the claimed formula, TM2≤TA+10C.
Regarding claim 11, Liang modified by Lee discloses that after a sintering process, an annealing step may be conducted once or several times (Lee; [0047]). Liang modified by Lee discloses that the sintering temperature is 1040C to 1070C (Lee; 0067]). Liang modified by Lee discloses that after sintering, the first annealing temperature is between 700C and 850C for a period of 2 hours (Lee; [0067]), which satisfies the claimed limitation, “wherein the annealing time and annealing temperature is set for inter-grain diffusion of a major part of the HRE from the HRE reservoir zone to the grain boundary phase”.
Regarding claim 12, Liang modified by Lee discloses that after a sintering process, an annealing step may be conducted once or several times (Lee; [0047]). Liang modified by Lee discloses that the sintering temperature is 1040C to 1070C (Lee; 0067]). Liang modified by Lee discloses that after sintering, the first annealing temperature is between 700C and 850C (Lee; [0067]), which satisfies the claimed limitation, “wherein the annealing temperature is set lower than the sintering temperature, and/or higher than the melting temperature of the second magnetic powder”.
Regarding claim 16, Liang modified by Lee discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (i.e., wherein the least one heavy rare earth element comprises Dy or Tb) (Liang; [0024]).
Regarding claim 17, Liang modified by Lee discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (i.e., wherein the second magnetic powder is an eutectic or near-eutectic alloy) (Liang; [0024]).
Regarding claim 18, Liang modified by Lee discloses rare-earth magnetic compositions include Re-Fe-B and Sm-Co compositions, wherein RE is a rare-earth element, such as Nd, Pr, Sm, Gd, or others (Liang; [0023]). Liang discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (Liang; [0024]). The temperature of the RE magnetic powder is higher than the melting temperature of the HRE magnetic powder by at least 20C.
Regarding claim 19, Liang modified by Lee discloses the HRE-containing material maybe a powder such as DyF3, TbF3, Dy2O3, Ti2O3, DyFe alloys, or others (i.e., wherein the second magnetic powder is an eutectic or near-eutectic alloy) (Liang; [0024]).
Regarding claim 20, Liang modified by Lee discloses in Fig 1A, a schematic of a layered magnet assembly having alternating layers of HRE containing material and RE containing material (Liang; [0008]). Liang modified by Lee discloses an RE magnetic powder 12 that is layered with an HRE element-containing material 14 (Liang; [0024]). As shown in Fig 1A, it can be seen that the HRE powder is provided in a plurality of reservoir zones of the pre-sintered body, wherein the HRE powder is surrounded from at least two opposite sides by the first RE magnetic powder (Liang; Fig 1A). 
Regarding claim 21, Liang modified by Lee discloses that the thickness of the HRE alloy layer may have a thickness of 25 to 250 µm (Liang; [0006]) and that the HRE layers may have a uniform thickness throughout or they may have varying thickness (Liang; [0024], Fig 1A). Liang modified by Lee discloses that the sintered magnet product 10 comprising the magnetic power 12 an HRE-containing 14 material may have a thickness of at least 6mm, in another embodiment at least 25mm (Liang; [0032]). Liang modified by Lee discloses that the number of layers and thickness of the HRE-containing material can vary depending on the desired overall thickness and coercivity properties of the  magnet (Liang; [0034]-[0037], Claims 13-14, Fig 1A). Liang modified by Lee discloses that the HRE layers are substantially evenly spaced and have similar or the same thicknesses (Liang; [0028]), which means the layers can be spaced at the minimum of 25 µm apart, which falls within the claimed range.  
Regarding claim 22, Liang modified by Lee discloses that the HRE layer can be the surface layer of the pre-sintered body as depicted by HRE layer 18 in Fig 1A (i.e., wherein at least one of the HRE reservoir zones is located at a depth of at least 3 mm from the nearest surface of the pre-sintering body (Liang; [0024], Fig. 1A). 
Regarding claim 23, Liang modified by Lee discloses that after a sintering process, an annealing step may be conducted once or several times (Lee; [0047]). Liang modified by Lee discloses that the sintering temperature is 1040C to 1070C (Lee; 0067]). Liang modified by Lee discloses that after sintering, the first annealing temperature is between 700C and 850C (Lee; [0067]), which satisfies the claimed limitation, “wherein the annealing temperature is set lower than the sintering temperature, and/or higher than the melting temperature of the second magnetic powder”. 
Regarding claim 24, Liang modified by Lee discloses that the HRE layer can be the surface layer of the pre-sintered body as depicted by HRE layer 18 in Fig 1A (i.e., wherein at least one of the HRE reservoir zones is located at a depth of at least 3 mm from the nearest surface of the pre-sintering body (Liang; [0024], Fig. 1A). Liang modified by Lee discloses that after a sintering process, an annealing step may be conducted once or several times (Lee; [0047]). Liang modified by Lee discloses that after sintering, the first annealing temperature is between 700C and 850C (Lee; [0067]), which satisfies the claimed formula, TM2≤TA+10C.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734